Burr, J. (dissenting):
I dissent. The evidence clearly establishes that the commissioners viewed the premises at various times during the. course of the proceedings. I do not see how we can set aside their determination,. in view of that fact, upon the evidenee in this case., without overruling all of the decisions from Matter of Brook Avenue (8 App. Div. 294) to Matter of Simmons, Ashokan Reservoir (132 id. 575).
Order reversed, with ten dollars costs and disbursements, and proceedings remitted to the Special Term for further disposition in accordance with opinion by Woodward, J.